Opinión disidente del
Juez Asociado Señor Ortiz.
Estoy de acuerdo con el pronunciamiento del Tribunal, de que el procedimiento establecido por el Art. 19 de la Ley de Armas es a manera de un juicio de novo, donde se puede or-denar investigar, tomar en consideración evidencia que no estuvo ante la agencia administrativa y llegar a una conclu-sión propia, a base de la prueba desfilada. Esa es precisa-mente la posición asumida por el Superintendente de la Poli-cía. (1) Sostiene que el Tribunal puede tomar en consideración evidencia que no desfiló ante la agencia administrativa para *513su determinación. Vélez Quinones v. Srio. de Instrucción, 86 D.P.R. 755 (1962).
Disiento, sin embargo, del resultado a que llega la mayoría de este Tribunal. Los autos revelan que el tribunal de instan-cia siguió el procedimiento antes aludido. A esos efectos se-ñaló una vista evidenciaría. En la vista la parte demandante presentó prueba testifical consistente en su propio testimonio y prueba documental. La parte demandada presentó como prueba documental un informe de la Policía de Puerto Rico. En ningún momento se impidió a las partes, particularmente al demandante, presentar prueba adicional a la que tuvo ante sí la agencia al considerar la solicitud de licencia para poseer un arma de fuego. Entendemos que el lenguaje utilizado por el tribunal al invocar la presunción que establece la Regla 16(15) de las Reglas de Evidencia,(2) no tiene el efecto de convertir el trámite en un procedimiento sujeto a las normas y reglas aplicables a los recursos de revisión de una decisión administrativa.
Por último, al revisar decisiones como la de este caso, de-bemos seguir la norma establecida en Ex parte Negrón Wells, 105 D.P.R. 406 (1976). (Sobre una resolución denegatoria de una solicitud para portar armas bajo el Art. 21 de la Ley de Armas, 25 L.P.R.A. see. 431.)
Resulta oportuno reiterar, aun cuando por distintos fun-damentos, la norma jurisprudencial sentada respecto a que de ordinario, en ausencia de una clara desviación del de-bido proceso de ley o un grave y manifiesto error de derecho, no intervendremos con la facultad de las salas de primera instancia expidiendo o negando privilegios como el que ños ocupa. Por el contacto directo con los interesados y testigos, y el conocimiento de diversos factores específicos precisa-bles y otras circunstancias intangibles que prevalecen en las *514comunidades que comprenden la demarcación territorial de cada Tribunal Superior, es evidente que dichos foros están en mejor condición que nosotros para evaluar los méritos en casos de esta naturaleza. (Escolios omitidos.) Ex parte Negrón Wells, supra, págs. 407-408.
A base de dichos criterios el recurrente no ha demostrado que el tribunal cometió un error que amerite alterar su deci-sión.
Por las razones antes expuestas, confirmaría la sentencia dictada.

 Informe del Procurador General, págs. 3 y 4.


La cual reconoce como una presunción controvertible que: “los de-beres de un cargo han sido cumplidos con regularidad.” 32 L.P.R.A. Ap. IV, R. 16(15).